   

Case 20-40375-KKS Doc1-4 Filed 10/14/20 Page 1of7

Asiatic Nation of North America/Moorish Science Temple of America /Court.of Equity &
Truth 3! Heaven Adapt Chamber / Executive and Grand Body / Court of Equity and
Truth d/b/a Zoser Ra Neterkeft d/b/a Minister of Defense and Finance Minister for the -
Asiatic Nation of North America / Moorish Science Temple of America Ecclesiastical
Judge: King &/

VS

UNITED STATES CORPORATION COMPANY INTERNATIONAL WAR CRIMINALS:
Jorge L. Pastrana, In Your Private, Public & Special Capacity

United States Department of Justice FCI Coleman Federal Bureau of Prisons

DUNS #022654126

P. O Box 1032

Coleman, Florida 33521

Joseph M. Henger, in Your Private, Public & Special Capacity

United States Department of Justice FCI Coleman Federal Bureau of Prisons
DUNS #0226541 26

P. O Bex 1032

Coleman, Florida 33521

Joseph Sullivan, In Your Private, Public & Special Capacity

United States Department of Justice FC] Coleman Federal Bureau of Prisons
DUNS #022654126

1709 Se 38" Ave

Oscala, Florida 34471-5658

Thomas Kane, In Your Private, Public & Special Capacity
Federal Bureau of Prisons Centra! Office

DUNS #878435213

320 First Street NW.

Washington, District of Columbia 20534

Hugn J. Hurwiizin Your Private, Public & Special Capacity
Acting BOP Director Federal Bureau of Prisons Central Office
DUNS #878435213

320 First Street N.W.

Washington, District of Columbia 20534

J. A. Keller, in Your Private, Public & Special Capacity
rederal Bureau of Prisons Central Office Director
DUNS #878435213

320 First Street NW.

Washington, District of Columbia 20534
Case 20-40375-KKS Doc1-4 Filed 10/14/20 Page 2 of 7

Christina Snyder, In Your Private, Public & Special Capacity
California BAR Number 56118

First Street Courthouse

Duns #080103320, 102431389

350 West First Street, Courtroom 8D 8" Floor

Los Angeles, CA 90012

Jacqueline Chooljian, in Your Private, Public & Special Capacity
California BAR Number #126687

United States Courthouse, Roybai Federal Building

DUNS #102431389, 080103320

255 East Temple Street, Courtroom 750

Los Angeles, CA, 90072

Patricia D. Barksdale, In Your Private, Public & Special Capacity

Florida BAR Number:96326

United States District Court of The Middle District of Florida Jacksonville Division
Duns #6121319887

Chambers: 5-311Courtroom: 5B

300 North Hogan Street

Jacksonville, Florida 32202

Timothy J. Corrigan, in Your Private, Public & Special Capacity

BAR Number: 6121371987

United States District Court of The Middie District of Florida Jacksonville Division
DUNS #6121371987

Chambers 11-100

300 North Hogan Street

Jacksonville, Florida 32202

James Robert Klindt, In Your Private, Public & Special Capacity

Florida BAR #672847

United States District Court of The Middle District of Florida Jacksonville Division
DUNS #6172131987

Chamoers 5-114

300 North Hogan Street

Jacksonville, Florida 32202

Henry Lee Adams In Your Private, Public & Special Capacity

Florida BAR #7117068

United States District Court of The Middle District of Florida Jacksonville Division
BUNS #612121987

Chambers 5-144

300 North Hogan Street Suite 11-200

Jacksenvile, Florida 32202

Joel Barry Toomey, In Your Private, Public & Special Capacity

Fiorida BAR Number 378976

United States Bankruptcy Court of The Middle District of Florida Jacksonville Division
DUNS #1717525104

300 North Hogan Street Sule 5 211
Case 20-40375-KKS Doc1-4 Filed 10/14/20 Page 3 of 7

Jacksonville, Florida 32202?

Jerry A. Funk, In Your Private, Public & Special Capacity

Florida BAR Number 127228

United States Bankrupicy Court of The Middle District of Florida Jacksonville Division
DUNS #7 77525104

300 North Hogan Street, Sulte 4-104

Jacksonville, Florida 32202-4254

William © Farmer, Jr, in Your Private, Public & Special Capacity
Sumpter County Sheriffs OMe

DUNS # 016723937, 069279544, 102747339

7381 Powel Road

Wildwood, Florida 34875

Michael Williams, in Your Private, Public & Special Capacity
Jacksonville Sheriff's Office DUNS 078589394

500 West Bay Street

Jacksonville, Florida 32202

Alex Villanueva, in Your Private, Public & Special Capacity
Los Angeles Sheriffs Office

DUNS #787443551

4500 City Terrace Brive

Los Angeles, California 90063-1010

verry Brown, In Your Private, Public & Special Capacity
Governor of California

DUNS #6871508845

clo State Caplicl, Suke 1173

Sacramento, California 958714

Ron Desantis, in Your Private, Public & Special Capacity
Governor of Florida, DUNS #62098183

The Capitol

406 South Monroe Street

Tallanassee, Florida 32399-0001

Ashiey Moody, In Your Private, Public & Special Capacity
Florida Attorney General

DUNS # 078835791

The Capitol, Plaza Level O74:

400 South Monroe Street

Tallahassee, Florida 32399

Pamela Jo Bondi, !n Your Privaie, Public & Special Capacity
Florida BAR Number 886440

DUNS #020839002, 023350367

6014 43" Street NW

Washington, District of Columbia 20005-3816

Xavier Becerra, in Your Private, Public & Special Capacity
Case 20-40375-KKS Doc1-4 Filed 10/14/20 Page 4of7

Califo-nia Department of Justice Attorney General
DUNS #6038715440, 0134804459

P.O. Box 944255

Sacramenio, California 94244-2556

Charies P. Retting, In Your Private, Public & Special Capacity
Internat Revenue Service, Commissioner

DUNS #176699826, 043199304,

1144 Constitution Avenue NW.

Washington, District of Columbia 20224

William Peliman Barr, In Your Private, Public & Special Capacity
United States DepartmentAttorney950 Pennsylvania Avenue, NW
Washington, District of Columbia

20530-0001

Arnoid Bernard Corsmeier, In Your Private, Public & Special Capacity
United States Attorney's Office

Fiorida BAR # 869139

DUNS #079958214

300 North Fogan Street, Suite 700

Jacksonville, Florida 32202

Brandon Fox, In Your Private, Public & Special Capacity
United States Attorney's Office
California BAR Number#290409

DUNS #965611858

372 North Spring Street, 12" floor
Los Angeles, California 90013

Cathy J. Ostiller, in Your Private, Public & Special Capacity
UNITED STATES ATTORNEYS EXECUTIVE OFFICE
California BAR #174582

DUNS #965611858

300 N\ Los Angeles St Loby,Los Angeles,CA 90012-3336

Larry Brown, In Your Private, Public & Special Capacity
United States Marshal Service

Duns #182739710

300 North Hogan Street Suite 2450

Jacksonville, Ficrida 32202-4266

Penelope Knox, In Your Private, Public & Specia] Capacity
United States Marshal Service

Duns 2182739770

300 North Hogan Street Suite 2450

Jacksonville, Florida 32202-4266

Tim Fraley, in Your Private, Public & Special Capacity
Case 20-40375-KKS Doc 1-4 Filed 10/14/20

United States Marshal Service
Duns #182739710

300 North Hogan Street Sulte 2450
Jacksonville, Florida 32202-4266

Jessie Alverez, in Your Private, Public & Special Capacity
United States Marshal Service

Duns #182739110

300 North Hogan Street Sulte 2450

Jacksonville, Florida 32202-4266

Consusio M. Callahan, in Your Private, Public & Special Capacity
Ninth Circuit Court of Appeais

Duns #080103320

California BAR #65370

95 Seventh Street

Sacramento, California94103

dacquelline H.Guyen, In Your Private, Public & Special Capacity
Ninth Circuit Court of Appeals

Duns #080103320

California BAR #65370

95 Seventh Street

Sacramento, California94103

Stephen Reinhardt, in Your Private, Public & Special Capacity
Ninth Circuit Court of Appeals

Duns #080103320

95 Seventh Street

Sacramento, California94103

Peter L. Shaw, in Your Private, Public & Special Capacity
Ninth Circuit Court of Appeals

Duns #080103320

95 Seventh Street

Sacramento, California94103

Kim Lee Watson, in Your Private, Public & Special Capacity

Page 5 of 7

United States District Court for the Middle District of Florida Jacksonville Division

DUNS #071827644
300 North Hogan Street Suite 2-200
Jacksonville, Florida 32202

James Haskett, In Your Private, Public, & Special Capacity
Case 20-40375-KKS Doc1-4 Filed 10/14/20 Page 6 of 7

United States District Court for the Middle District of Florida Jacksonville Division
DUNS #071827644

300 North Hogan Street Suite 2-200

Jacksonville, Florida 32202

Pairick Sheridan In Your Private, Public, & Special Capacity

United States District Court for the Middle District of Florida Jacksonville Division
DUNS #071827644

300 North Hogan Street Suite 2-200

Jacksonville, Florida 32202

Shervi Loesh, In your Private, Public, & Special Capacity
United States District Court Clerk

DUNS #080102897

801 North Fiorida Avenue

Tampa, Florida 33602-3849

Elizabeth Warren, In Your Private, Public, & Special Capacity
United States District Court Clerk

DUNS #612131987

300 North Hogan Street

Jacksonville, Florida 32202

Andrew Suart. Cowan, In Your Private, Public, & Special Capacity
California BAR#165435

811 Wilshire Bivd, Suite 1460

Los Angeles, California. 90017-2610

And ALL Agents, Subsidiaries, Successors, Assigns, Trustees, Fiduciaries, in any capacity
whatsoever who are participating in this Demonic Reign of Domestic Terrorism against
iMaauk Rahshe Ei™ Moorish American National.

RE: ORDER, IN CONCERT WITH THE Dejure, Organic united States for America
Constitution, Supreme Law of the Land and International Laws & Treaties in support thereof,
DEMANDING IMMEDIATE UNCONDITIONAL DISCHARGE from UNLAWFUL FALSE
IMPRISONMENT UNLAWFUL DETAINMENT for Moorish American National, Maalik
Rahshe EI™, FALSELY IMPRISONED and UNLAWFULLY DETAINED under the TRUST
name “TAQUAN GULLETT™, INMATE / ALIEN/ U. 8. MARSHAL #62013-018, subjected to
77 months of Ongoing and continuous ARMED THREAT, DURESS, COERCION, DOMESTIC
TERRORISM, GENOCIDE, ATTEMPTED MURDER, MISPRISION OF FELONY,
MISPRISION OF PRISON, MISPRISION OF TREASON, OBSTRUCTION OF JUSTICE,
JURY TAMPERING, WITNESS TAMPERING, SEXUAL BATTERY, FALSE
STATEMENTS, EXTREME ARMED THREAT, DURESS, and COERCION TO SUBMIT TO
UNLAWFUL, DEMONIC, DIABOLICAL ORDERS, VICLATIONS OF RIGHTS UNDER
COLOR OF LAW / COLOR OF AUTHORITY / COLOR OF OFFICIAL POSITION,
Case 20-40375-KKS Doc1-4 Filed 10/14/20 Page 7 of 7

CONTRACTS / TRUSTS IN RESTRAINT / MONOPLY OF TRADE / COMMERCE,
RADIATION POISINING VIA 24/7 ANKLE MONITORING DEVICE STRAPPED TO his
LEG, INVASION OF PRIVACY, ARMED HOME INVASION, ASSAULT WITH DEADLY
CHEMICAL WEAPONS, EXTORTION, UNLAWFUL CONVERSION, CONSTRUCTIVE
FRAUD, MAILING THREATENING COMMUNICATIONS, PUBLIC CORRUPTION,
NUMEROUS R.1.C.O. CRIMES, LIBEL, SLANDER, GENOCIDE, ROBBERY, PILLAGE,
TREASON, SEDITION, SECURITIES FRAUD, IDENTITY THEFT, MULTIPLE FORCED
CHEMICAL INJECTIONS INTO his BODY OR ELSE BE ON LOCK DOWN IN SOLITARY
CONFINEMENT, LIBEL, SLANDER, DEFAMATION OF CHARACTER, THEFT OF
PRIVATE PROPERTY, PSYCHOLOGICAL WARFARE, FALSE STATEMENTS, MAIL
TAMPERING / REROUTING / WITHHOLDING, FORCED TO WEAR A FACE MASK,
FORCED LOCKDOWNS & CUT OFF FROM COMMUNICATION FROM FAMILY FOR
WEEKS, Public Servant Fiduciary Trustees’ REFUSAL TO PROPERLY IDENTIFY SELF,
REFUSAL TO PLACE DELEGATION OF AUTHORITY, IDENTIFICATION CARD,
POWERS OF APPOINTMENT, OATH, PUBLIC HAZARD BOND, INTO THE RECORD,
etc., COPYRIGHT/ TRADEMARK / REGISTERED NAME INFRINGEMENT, UNJUST
FINANCIAL GAIN, FORCED TO ATTEND “HIGH SCHOOL” CLASSES THOUGH this
Moorish National has a MASTER’S DEGREE IN KINESIOLOGY, MULTIPLE CONCRETE
INJURIES, ABUNDANCE OF IRREPARABLE HARM, HUMAN TRAFFICKING to
NUMEROUS SLAVERY CONCENTRATION CAMPS, and includes ANY and ALL
UNLAWFUL UNCONSTITUTIONAL RESTRICTIONS whatsoever, upon the Living Spirit,
Mind and Body of this Moorish American National’s Divine, Natural and Constitutional
Unalienable, Rights to Life, Liberty and the Pursuit of Happiness, per Dejure, Organic united
States for America Constitution and International Treaties supporting the Laws of Nations, to
which INTERNATIONAL WAR CRIMINALS, may SCHEME to HUMAN TRAFFICK /
ENSLAVE, Moorish National, /eadii Rahshe E]™

Asiatic Nation of North America/Moorish Science Temple of America/court of Equity & T
3 Heaven Adapt Chamber / Executive and Grand Body / Court of Equity and Truth
d/b/a Zeser Ra Neterkeht™ d/b/a
Minister of Defense and Finance Minister for the Asiatic Nation of North Americ
Moorish Science Temple of America

Ecclesiastical Judge: King £i™

Executed this 8 day of October in the year 2020

   
  
